MANSFIELD, Justice
(dissenting).
Recognizing that our legislature and our trial courts have the primary role in determining criminal sentences, I would affirm the life-without-parole (LWOP) sentence for this seventeen year old who murdered his grandparents who had raised him.
Today, the court breaks new ground in finding that the Iowa Constitution categorically forbids such sentences. As I will explain below, I believe the justification offered by the majority for its ruling is insufficient. More is needed before we strike down a legislatively authorized sentence — especially one the general assembly reauthorized by large majorities in both houses just last year.
The facts of this case, accompanied by the district court’s careful exercise of its sentencing discretion, allow the LWOP sentence in this particular case to be upheld. Regardless of my personal views on how this defendant should be sentenced, I do not believe the sentence here is unconstitutional because it violates the cruel and unusual punishment clause of the United States or Iowa Constitutions.
I. No Categorical Bar Exists to LWOP Sentences.
To save time and pages, I will not repeat what I previously said in my dissent in State v. Seats, 865 N.W.2d 545, 574-84 (Iowa 2015) (Mansfield, J., dissenting). In that case, I discussed why I do not believe either the United States Constitution or the Iowa Constitution categorically prohibits the legislature from authorizing LWOP sentences for juveniles who commit murder. Contrary to the court’s views today, I do not believe this is a “marginal issue.” It matters to offenders, victims, and communities. And it goes directly to the relationship between this court and the elected branches of government. So without restating what I said in Seats, let me explain my disagreement with the majority’s analysis.
A. The United States Constitution.
In Miller v. Alabama, the United States Supreme Court decided that the Eighth Amendment to the United States Constitution prohibits mandatory LWOP sentences for juveniles who commit murder. 567 U.S. -, -, 132 S.Ct. 2455, 2469, 183 L.Ed.2d 407, 424 (2012). However, it said that its decision “does not categorically bar a penalty.... [I]t mandates only that a sentence follow a certain process—considering an offender’s youth and attendant characteristics—before imposing a particu*843lar penalty.” Id. at -, 132 S.Ct. at 2471, 183 L.Ed.2d at 426.
A few months ago, in Montgomery v. Louisiana, the United States Supreme Court reiterated that LWOP sentences for juveniles were - still available in “rare” cases under the United States Constitution. 577 U.S. -, -, 136 S.Ct. 718, 733-34; 193 L.Ed.2d 599, 619 (2016). To my knowledge, no reported decision in this nation since Miller has held that LWOP sentences for juvenile homicide offenders categorically violate the United States Constitution. See Seats, 865 N.W.2d at 574 n. 10 (gathering cases). In State v. Ragland, we concluded unanimously that Miller “would seemingly permit life-without-parole sentences that are not mandated by statute if the sentencing court has the power to consider the attributes of youth in the mitigation of punishment.” 836 N.W.2d 107, 115 (Iowa 2013).
Nonetheless, today the court claims that Miller was “ambiguous[ ]” as to whether it enacts a categorical bar on LWOP sentences for juvenile murderers. This is based oh the court’s novel reading of the following clause in Miller: “[W]e think appropriate occasions for sentencing juveniles to this harshest possible penalty will be uncommon.” See 567 U.S. at -, 132 S.Ct. at 2469, 183 L.Ed.2d at 424. According to my colleagues, Miller ’s reference to “appropriate occasions” may actually be a reference to “parole hearings or posttrial proceedings.” I must confess I do not follow what the majority is saying here. It seems quite clear that LWOP sentences for juvenile homicide offenders are permissible under the United States Constitution so long as the standards set forth in Miller are complied with.
That was exactly the point of last year’s legislation enacted by a vote of forty-seven to three in the Iowa Senate and eighty to eighteen in the Iowa House. See. 2015 Iowa Acts ch. 65 (to be codified at Iowa Code § 902.1(2)-(3)), Under that law, LWOP has ceased to be mandatory for juveniles who commit first-degree murder. Id. However, it remains a discretionary sentencing option following a consideration of relevant factors. Id.
B. The Iowa Constitution. This leads me to the cruel and unusual punishment clause in the Iowa Constitution, which has the same wording as the Cruel and Unusual Punishment Clause in, the United States Constitution. Several sources of state constitutional interpretation are relevant. For the most part, the majority either disregards or gives short shrift to them.
As I pointed out in Seats, Iowa constitutional history does not support the conclusion that an LWOP sentence for a juvenile murderer is unconstitutional regardless of the circumstances. See Seats, 865 N.W.2d at 575-77. Despite the length of its opinion, the court today does not discuss the Iowa historical record at all.
This silence is significant because this court has invoked our state’s constitutional history in other recent state constitutional decisions. See, e.g., State v. Young, 863 N.W.2d 249, 277-79 (Iowa 2015); State v. Short, 851 N.W.2d 474, 482-85 (Iowa 2014). As was stated in Chiodo v. Section k&M Panel, “We seek to interpret our constitution consistent .with the object sought to be obtained at the time of adoption as disclosed by the circumstances.” 846 N.W.2d 845, 851 (Iowa 2014) (plurality opinion).
Another relevant consideration is how other states have interpreted their own constitutions. See Young, 863 N.W.2d at 272 (“[I]n interpreting our state constitution, the precedents of other states can be instructive.”); City of Sioux City v. Jacobsma, 862 N.W.2d 335, 350-51 (Iowa 2015). Thus, post-Miller appellate deci*844sions from other states should be viewed as a helpful frame of reference.
Here the trend is one-sided: All but one out-of-state appellate decisions have rejected the categorical challenge. See Seats, 865 N.W.2d at 577-79. Notably, appellate courts from California, Georgia; Louisiana, Indiana, Michigan, Minnesota, Pennsylvania,, and Utah have all held their states’. constitutions do, not forbid LWOP sentences for juveniles who commit murder. Id. An Illinois court and a New Jersey court recently joined this list of state appellate courts that have rejected the state constitutional challenge. See People v. Walker, - Ill.Dec. -, — N.E.3d -, -, 2016 WL 1670178, at *5 (Ill.App.Ct. Apr. 25, 2016) (concluding that the defendant “was sentenced at the discretion of the trial court” and his LWOP sentence “does not violate the proportionate penalties clause [in the Illinois Constitution]”); State v. Usry, Nos. 00-01-0166, 93-03-1078, 2016 WL 1092654, at *5 (N.J.Super.Ct.App.Div. Mar. 22, 2016) (‘[D]efendants’ argument that the New Jersey Constitution requires a categorical ban on life-without-parole sentences for juvenile homicide offenders is rejected.”). Only Massachusetts has reached a different result. See Diatchenko v. Dist. Att’y, 466 Mass. 655, 1 N.E.3d 270, 276, 282-85 (2013).
I discussed this caselaw in Seats. See 865 N.W.2d at 577-80. In fairness, the court does give out-of-state caselaw one paragraph of discussion today, although the court does not mention seven of the ten jurisdictions that have rejected the categorical challenge.
Yet another relevant consideration, the majority acknowledges, is whether there: is a statewide or national consensus against LWOP sentences for juveniles who commit murder. Significantly, the court concedes there is no consensus against this punishment. However, the court understates the matter. The reality-is that There remains a consensus in favor of continuing to make LWOP sentences available for juvenile murderers,- This is exemplified by the actions of our. elected representatives last year and by the similar actions of twenty-two other states that have enacted post-Miller legislation confirming LWOP as a sentencing option for .juvenile homicide offenders. See Seats, 865 N.W.2d at 572 n. 8. By contrast, only nine legislatures have made the choice since Miller to eliminate LWOP. See id. n. 6; 2016 S.D. Sess. Laws ch. 121, § 2 (to be codified at S.D. Codified Laws § 22-6-1); 2016 Utah Laws ch. 277, § 6 (to be codified at Utah Code § 76-3-209). So consensus does, not support the majority’s position.
What then are the court’s reasons for déciding that article I, section 17- forbids LWOP sentences for juveniles who commit murder? , There is really just one reason. At the end of its, opinion, the court says that district courts “cannot apply the Miller factors in any principled way to identify with assurance those very few: adolescent offenders that might later be proven to be irretrievably depraved,” With part of this statement, I agree. In truth, one cannot predict with full assurance which juvenile offenders can and cannot be rehabilitated. The Massachusetts . Supreme Judicial Court-said the same thing in Diatchenko. See 1 N.E.3d at 283-84. However, for several reasons, I do not believe this rather self-evident point is, enough for us to overturn the legislature’s own judgment in 2015 that LWOP should remain one sentencing option, in the exercise -of a trial court’s discretion.
First, if LWOP sentences cannot be constitutionally imposed whenever there is a possibility of rehabilitation, why is this principle limited to juveniles? Why aren’t LWOP sentences categorically unconstitu*845tional for everyone? The court acknowledges, “The features of youth ... simply do not magically disappear at age ... eighteen.”
Second, if the Miller factors are “not ... very helpful,” “fraught With risks,” or cannot be “consistently applied” by district courts, as the court says today, why has this court previously expanded their use to other contexts besides LWOP? Before today, we had embraced the Miller-Ragland8 factors for sentencing juvenile offenders whenever the law provided for any mandatory minimum period of incarceration. See State v. Lyle, 854 N.W.2d 378, 403 (Iowa 2014) (“The youth of this state will be better served when judges have been permitted to carefully consider all the circumstances of each case to craft an appropriate sentence and give each juvenile the individual sentencing attention they deserve_”). Now, however, the recently mandated factors are deemed to be of “doubtful” value. Under the majority’s reasoning, we should abandon any minimum periods of imprisonment and require instant parole eligibility for every juvenile who commits a serious felony.
Third, and most important, I think the inherent uncertainty .regarding future prospects for rehabilitation is simply an insufficient basis for supplanting the judgment of our elected representatives and declaring our existing legislative scheme unconstitutional. I respect the view that the Iowa Constitution has zero tolerance for error, but justice is never perfect. Errors can be made — both in incarcerating individuals who should not be incarcerated and in releasing individuals who should not be released. And rehabilitation is 'not the only goal in criminal sentencing. If it were, all sentences would have no mandatory periods of incarceration.
As I noted in Seats, both Miller and our cases indicate that factors other than rehabilitation can be taken into account in sentencing juveniles. See Miller, 567 U.S. at -, 132 S.Ct. at 2475, 183 L.Ed.2d at 430 (stating that the sentencer may consider “the nature of the[] crimes,” not just “age and age-related characteristics”); Lyle, 854 N.W.2d at 398 (stating that the sentencing may consider “the harm the offender caused”). In Ragland, we said “the possibility of rehabilitation” was one oí five sentencing factors — not the only one. 836 N.W.2d at 115 n. 6 (quoting Miller, 567 U.S. -, 132 S.Ct. at 2468, 183 L.Ed.2d at 423). In. Miller, the .Supreme Court appeared to indicate that LWOP should be reserved for juvenile murderers “whose crime reflects irreparable corruption.” See Miller, 567 U.S. at -, 132 S.Ct. at 2469, 183 L.Ed.2d at 424 (quoting Roper v. Simmons, 543 U.S. 551, 573, 125 S.Ct. 1183, 1197, 161 L.Ed.2d 1, 24 (2005)). It used this same formulation several times in Montgomery, stating that LWOP can be imposed on juvenile murderers “whose crimes reflect irreparable corruption” as *846opposed to “transient immaturity.” 577 U.S. at -, 136 S.Ct. at 734, 193 L.Ed.2d at 620-21. This standard was reiterated at the very end of the case: “[Pjrisoners like Montgomery must be given the opportunity to show their crime did not reflect irreparable corruption — ” Id. at -, 136 S.Ct. at 736, 193 L.Ed.2d at 623. But saying that a crime reflects irreparable corruption is not the same thing as saying that the offender can never be rehabilitated. It is a broader concept that gives weight to all the Miller-Ragland factors.9
Society may want to punish a horrendous murder beyond the time necessary to rehabilitate the murderer. Parole, however, means the release of the offender occurs as soon as he or she is able and willing to be a law-abiding citizen. Cf. Iowa Code § 906.4(1) (2015) (“The board [of parole] shall release on parole or work release any person whom it has the power to so release, when in its opinion there is reasonable probability that the person can be released without detriment to the community or to the person. A person’s release is not a detriment to the community or the person if the person is able and willing to fulfill the obligations of a law-abiding citizen, in the board’s determination.”).
When it enacted Senate File 448 last year, our legislature surely understood this court’s basic observation about the difficulty of predicting a juvenile’s prospects for rehabilitation. See 2015 Iowa Acts ch. 65. One doesn’t have to read law review articles to grasp this point. Yet the legislature decided to leave LWOP on the table for some first-degree murders committed by juveniles. I do not see a constitutionally adequate basis for setting aside that legislative judgment.
II. The Sentence in This Case Satisfies the Constitutional Standards Set Forth in Miller and Ragland.
I now turn to how I would actually decide this case. In addition to a categorical challenge, Sweet has raised an as-applied challenge to his sentence. As I previously explained in Seats, when confronted with such a challenge, I believe we are required to perform a substantive, not merely a procedural, review of the juvenile LWOP sentence. See 865 N.W.2d at 588-89. Thus, it is not enough for me that the five Miller-Ragland factors were covered in the sentencing hearing and in the district court’s sentencing order. We also need to make an independent determination whether the case is sufficiently uncommon that a district court, if it so chose, could impose an LWOP sentence.10 In making this determination, I would conduct an independent de novo review of the overall application of the Miller-Rag-land factors, while accepting specific underlying fact findings if they are supported by substantial evidence. Id. at 588. In this review, no single Miller-Ragland factor is determinative. Instead, we should consider “whether there are sufficient indicia the case is out of the *847mainstream of juvenile homicide cases that an LWOP sentences is a constitutional option.” Id. at 589.
Under this approach, district courts are not deprived of sentencing discretion. To put it another way, this approach does not turn appellate courts into sentencing courts. Yet it provides some check on the kinds of cases where LWOP sentences are imposed, a check which I believe is required by Miller and our precedents. What I have described resembles what several other state appellate courts have done post-Miller. See id. at 587-88 (discussing cases from California, Louisiana, and North' Carolina).
Here is what the district court found after quoting all the Miller-Ragland factors. See Ragland, 836 N.W.2d at 115 n. 6.
The Court has analyzed this case based on the' above factors. Defendant’s chronological age in and of itself is not a significant mitigating factor. Defendant was 17 years and three months old at the time of the murders. Had he been nine months older, the law would have required him to serve life in prison without the possibility of parole.
While Defendant’s maturity level at the time of the crimes is debatable, these were not crimes of impetuosity, nor were they crimes that Defendant committed because he failed to appreciate the risks and consequences of his actions. Defendant planned these murders. He researched various methods of killing and consulted with others. When the time came, he took the measured step of wearing ear muffs so as not to damage his own hearing when he fired the assault rifle he used to kill the Sweets.
Defendant’s early home environment left something to be desired. He reported being sexually abused by a neighbor and apparently never received treatment for any issues that abuse may have caused. Defendant’s mother was unable to care for him and left him with the Sweets. The Sweets raised Defendant as most parents would — including him in family events, and holidays, marking milestones, with pictures and keepsakes, etc. It is undisputed that Defendant behaved badly and was often angry with .the Sweets, but the Court heard nothing that leads it to believe that Defendant’s behavior and anger was caused by anything the Sweets did or the quality of home life they provided. By most accounts, the Sweet household was a stable home;- the fact that Defendant rebelled against the authority they tried to exercise, sometimes violently, does not change that fact.
The circumstances of the offenses do not militate in favor of mitigation. As noted above, these were not crimes of passion, nor did they occur in the heat of the moment. Defendant did not murder Richard and Janet Sweet because of familial or peer pressures.
Defendant had no incompetencies that made him unable to deal with police officers, prosecutors or assist in his own defense. He understood his rights when he was apprehended and was able to recite those rights before they were recited to him. Defendant was, at all relevant times, of average to above-average intelligence, and -there is nothing in the record that leads the Court to believe that he was unable to assist his attorneys in his own defense.
The last factor the Court must assess is the possibility of rehabilitation. The Court considered the testimony and report of Dr. Stephen Hart [the psychologist called by Sweet as a witness]. In Dr. Hart’s -view, Defendant’s prospects for rehabilitation are “mixed.” He did *848not know whether Defendant was treatable, let alone what treatment might be appropriate. Dr. Hart offered the statistic that 75% of people'who engage in “serious delinquency” as adolescents spontaneously desist offending by age 25. The Court was not provided with the actual study, thus leaving it with questions regarding the reliability or even applicability of the data. The Court certainly did not take this data as an indication that a 17-year-old who murdered his grandparents in the fashion Defendant did has a 75% chance of “spontaneously” changing his behavior by age 25. Considering the manner in which Defendant murdered his victims and his demeanor following the murders, the Court believes that “mixed” is an overly-optimistic characterization of the possibility of rehabilitation.
It should be an uncommon, if not rare, case where a juvenile offender is committed to life in prison without the possibility of parole, but if this is not such a case, it is frightening to imagine what might classify as such. After giving due weight to the constitutional considerations, the Court deems this to be a rare case in which such a punishment is warranted.
In the eyes of the law, Defendant was almost an adult when he murdered his grandparents. He .planned the crimes and acted with cool deliberation and an utter lack of humanity. The crimes were horrific — two helpless and unsuspecting victims shot as they sat in them living room, left to be discovered by other family members; Why? Simply because Defendant did not like the parental authority they tried to exercise over him. If Defendant’s cold-bloodedness wasn’t evident from the crimes themselves, it certainly became so immediately thereafter, when he began to sell his victims’ belongings, going so far as to bring a friend into the house to show him a flat screen t.v. just a few feet from the Sweets’bodies.
Defendant may be young, but that has not stopped him from showing the world who he is. He is extremely dangerous. He is pow and will continue to be a threat to society. In this case, the interests of justice and community safety outweigh any mitigating factors under Miller. For these reasons, the Court imposes the maximum- sentence of life imprisonment without the possibility of parole.
The record, fully supports this fact-finding. Unfortunately, the court today determines its own facts, drawing largely on unverified statements, made by Sweet or his natural mother to, the probation officer. The probation officer appropriately distanced herself from those unverified statements when she prepared the presentence investigation report (PSI).11 Thus, the probation, officer said those matters were “reported” to her .without vouching for their accuracy. Regrettably, the majority treats them as conclusively proven, noting that the PSI was “admitted into evidence, without objection and without correction or elaboration by either party.” I disagree with this approach, which I believe gives insufficient deference to the sentencing judge’s first-hand factual determinations.
Starting from this questionable premise, the majority concludes Sweet had an “unstable family life.” But the district court found, and the record supports, that although Sweet’s early home environment was poor, Sweet did not suffer from a lack *849of family stability once he moved in with his grandparents at the age of four. One can fairly say that Sweet murdered the two people who rescued him.
Furthermore, Sweet’s juvenile court officer testified that both grandparents were very involved in Sweet’s supervision 'and repeatedly tried to get help for him. Sweet’s psychologist was careful to say that although Sweet had complained about his grandfather being abusive, “I just want to make clear I’m not saying that’s a fact.”
In addition to giving considerable weight to unverified statements made to the PSI preparer, the majority downplays the testimony df Sweet’s psychologist, much of what was quite unfavorable to Sweet. Here are excerpts from the psychologist’s cross-examination testimony:
Q. You’ve said that the Defendant is quick to anger; correct? A. Yes.
Q. That he is deceitful, defiant? A. Yes.
Q. Aggressive? A. Yes.
Q. And he hás a lack of attachment to people. A. Yes.
Q. That he lacks trust in people. A. Yes.
Q. That he is emotionally disconnected. A. Yes.
Q. That he has no strong feelings of empathy or remorse. A. Correct, yes.
Q. He has an attitude of superiority. A. Yes.
Q. And even today-you don’t think he begins to appreciate what he’s done; correct? A. Correct;
Q. Someone with those types of behavior traits that we just went through, what do you call that when they’re an adult? A. If those things persisted past the age of 25, if I had an adult who’d. shown those things consistently, then that’s the kind of thing we often would call psychopathic or antisocial personality disorder. •
Q. And I’m correct in saying that you can’t say if he is going to be a psychopath; correct? A. That’s exactly right. I can’t tell you that he will or he won’t.
Q. And you have said in your report that he has not responded to treatment, to any type of treatment, to this point; correct? A. Correct. There’s some cognitive aspects of his behaviors. Some of his simple attention has responded to medications but this doesn’t — hasn’t had a big impact on the other parts of his behavior.
Q. And.so .it could.be just in-born personality traits; correct? A. It could be.
Q. And you also cannot recommend any type of treatment that’s likely to improve him. A. That’s correct. The ADHD, I would imagine, will continue to be treated by medications, but that’s actually only one part of his problems as I’ve outlined them. I think the attachment issues and the personality issues require other forms of treatment, but we don’t have any reliably effective treatment for those things.
Let me now detail what in my view makes this case unusual and authorized the district court, in its discretion, to impose an LWOP sentence. In doing so, I will review the Miller-Ragland factors while accepting specific factual findings of the district court if -supported by substantial evidence.
First, as noted by the district court, Sweet was over seventeen years old when he killed his grandparents, just nine months short of the age when Miller-Ragland would no longer even apply. While there is certainly evidence the defendant often acted impetuously, he did not commit these murders impetuously. *850Noteworthy is the district court’s observation that the defendant “took the measured step of wearing ear muffs so as not to damage-his own hearing when he fired the assault rifle he used to kill the -Sweets.”
Second, as found by the district court, Sweet had the benefit of a stable home once he moved in with his grandparents at the age of four. The district court is right: We should not confuse Sweet’s violent rebellion against his grandparents,, which culminated in' his decision to murder them, with a poor home environment.
Third, the crime was accurately summarized’ by the district court as “horrific.” The defendant not only murdered his grandfather in cold blood, with whom he did not get along, but his grandmother, with whom he did get along. Sweet had no accomplices. No one encouraged him to do what he did. -
Fourth, the defendant’s youth did not impair his defense. As the district court found, he was of average to above average intelligence. ' Some of the vocabulary he used in his allocution supports this finding (e.g., “emotionally,” “sociologically,” “comprehend,” “condolences”). Sweet knew his rights before the police recited them to him. He knew the exact penalty provided by the law for his crimes.
Finally, while no one can say for sure whether this defendant can be rehabilitated, it bodes ill for him that he has Waits of an antisocial personality disorder, for which no treatment is available. In fairness, Sweet’s psychologist testified that Sweet’s prospects for rehabilitation are “mixed” because seventy-five percent of delinquents with antisocial personality characteristics do not develop “life-course-persistent antisocial behavior”; only twenty-five percent do. However, as the district court pointed out, these were overall numbers, not numbers specific to persons who commit a crime like a premeditated double murder of one’s grandparents.
To my mind, sharp differences exist between this case and three cases we have recently reviewed—Ragland, State v. Louisell, 865 N.W.2d 590 (Iowa 2015), and State v. Querrey, 871 N.W.2d. 126 (Iowa 2015).12 For all these reasons, I believe an LWOP sentence was a constitutional sentencing option here, and the district court’s sentence should be affirmed.
For the reasons stated, I respectfully dissent.
WATERMAN and ZAGER, JJ., join this dissent,

. We distilled five factors from Miller in Ragland, where we said the following:
In Miller, the Court described the factors that the sentencing court must consider at the hearing, including: (1) the "chronological age” of the youth and the features of youth, including "immaturity, impetuosity, and failure to appreciate risks and consequences”; (2) the "family and home environment” that surrounded the youth; (3) “the circumstances of the homicide offense, including the extent of [the youth’s] participation in the conduct and the way familial and peer pressures may have affected [the youth]”; (4) the "incompetencies associated with youth — for example, [the youth’s] inability to deal with pólice officers or prosecutors (including on a plea agreement) or [the youth's] incapacity to assist [the youth’s] own attorneys”; and (5) "the possibility of rehabilitation.”
836 N.W.2d at 115 n. 6 (quoting Miller, 567 U.S. at -, 132 S.Ct. at 2468, 183 L.Ed.2d at 423).


. I acknowledge that one sentence in Montgomery focuses more narrowly on rehabilitability of the offender: "The [Miller] Court recognized that a sentencer might encounter the rare juvenile offender who exhibits such irretrievable depravity that rehabilitation is impossible and life without parole is justified.” 577 U.S. at -, 136 S.Ct. at 733, 193 L.Ed.2d at 619. I think this sentence needs to be read in the context of other, more prevalent language that is crime-based. See id. at -, 136 S.Ct. at 734-36, 193 L.Ed.2d at 619-22.


. Montgomery confirms this point. It concluded that Miller imposes both substantive and procedural limits on when a juvenile homicide offender can be sentenced to LWOP. See Montgomery, 577 U.S. at -, 136 S.Ct. at 734-35, 193 L.Ed.2d at 620.


. It should be noted'the natural mother was not an unbiased observer in that her parental rights were terminated when Sweet was four.


. A quick review of the court of appeals docket indicates that other juveniles who committed first-degree murder have received non-LWOP sentences post-Miller. See State v. Harris, No. 14-0394, 2015 WL 576020, at *1 (Iowa Ct.App. Feb. 11, 2015) (life with immediate parole eligibility); State v. Winfrey, No. 13-1837, 2014 WL 3940136, at *6 (Iowa Ct.App. Aug. 13, 2014) (life with immediate parole eligibility).